F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 2 2001
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                   No. 99-6387
           v.                                        (W.D. Oklahoma)
 RONALD G. SPARKS,                                (D.C. No. CR-98-199-R)

                Defendant - Appellant.
 -----------------------------------------
 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                   No. 00-6242
           v.                                        (W.D. Oklahoma)
 OWEN K. STEPHENSON,                              (D.C. No. CR-98-199-R)

                Defendant - Appellant.


                              ORDER AND JUDGMENT        *




Before EBEL , ANDERSON , and MURPHY , Circuit Judges.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendants Owen Stephenson and Ronald Sparks were convicted following

a jury trial on one count of conspiracy to commit mail fraud in violation of 18

U.S.C. § 371, twenty counts of mail fraud in violation of 18 U.S.C. § 1341, four

counts of money laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and five

counts of engaging in monetary transactions in property derived from specified

unlawful activity in violation of 18 U.S.C. § 1957.   1
                                                          Both argue that the trial court

erred in restricting the testimony of their expert witness and by failing to fully

investigate allegations of juror misconduct.

       Defendant Stephenson also contends that the trial court erred in sentencing

him by incorrectly determining the amount of loss attributable to him for purposes

of applying the sentencing guidelines. Finally Defendant Sparks, in a brief

submitted pro se, raises numerous additional claims of error which will be

addressed below. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and

affirm.



                                  I. BACKGROUND

       In the spring of 1996, Defendants were involved with an entity called

Americans National Bank Trust (“ANB”). ANB engaged in a private placement




       Because Defendants were tried together and their two central arguments on
       1

appeal are identical, we have combined their appeals for disposition.

                                            -2-
of shares during that same time period. ANB’s private placement memorandum,

dated April 1, 1996, offered shares in ANB for $1 per share with a 5000 share

minimum purchase. Add. at 19.    2
                                     The private placement memorandum stated:

          “OFF SHORE” BANKING IS NOW AVAILABLE “ON SHORE”
                               through
                THE ONLY BANK CHARTER AUTHORIZED
          DIRECTLY BY “THE CONGRESS OF THE UNITED STATES”

      “AMERICANS NATIONAL BANK” (ANB) is making a limited
      offering to a select group of individuals to participate as
      “FOUNDING SHAREHOLDERS” in the only sovereign bank within
      the continental united States. These select individuals will not only
      be part of history, but will earn a GUARANTEED 100% return on
      investment over the next two years.

Id. at 21. Defendants received between $2 and $3 million from investors

responding to the ANB offering. Tr. at 94-95.

      On November 1, 1996, the California Banking Department filed suit against

Defendant Sparks, ANB, other related entities and John Does 1-100 seeking to

enjoin them from soliciting money for ANB or any related entities. Add. at 1-10.

Defendant Stephenson was not named in the suit, but was deposed in connection

therewith and was understood by California officials to be the other person



      2
       In this opinion, we cite to the trial transcript (Tr. at ___), the transcript of
the 7/12/99 Hearing Held in Chambers (Tr. 7/12/99 at ___), the transcript of the
8/19/99 Hearing on Juror Misconduct (Tr. 8/19/99 at ___), the transcript of
Defendant Sparks’ 10/7/1999 sentencing (Tr. 10/7/1999 at ___), the transcript of
Defendant Stephenson’s 7/7/2000 sentencing (Tr. 7/7/2000 at ___) and the
Addendum to Brief of Plaintiff-Appellee (Add. at ___).

                                           -3-
involved with Defendant Sparks in raising money through ANB. Tr. at 96. A

temporary restraining order was signed by the court in that case on November 4,

1996, prohibiting Defendant Sparks and his entities from using the words “bank”

or “trust” in any business, letterhead, advertising, etc., soliciting or receiving

investments or deposits or acting in any way like a bank.      Id.

      On December 23, 1997, Defendant Sparks entered into a Stipulation and

Order with California. The Stipulation and Order permanently enjoined activities

relating to ANB and both Defendants     3
                                            agreed to cease receiving or soliciting

deposits in any bank and from using the words “bank” or “trust.” Add. at 11-18.

Defendant Sparks agreed to refund all funds obtained through the ANB operation

and to send a letter to all of the victims of the scam stating:

      It is unlawful for any entity to carry on bank or trust operations,
      including the use of the name “bank” or “trust”, without obtaining a
      license from an appropriate state or regulatory agency. No such
      license has been obtained. The alleged charter does not authorize
      these entities to operate as a bank or trust; nor does it authorize these
      entities to manage a bank or trust.

Id. at 13. No money was ever refunded to ANB investors. Tr. at 100.

      By the time the Stipulation and Order was executed, however, Defendants

had moved their operations to Oklahoma under the name of First Americans Trust



      3
        Although Defendant Stephenson did not sign the Stipulation and Order, he
concedes on appeal that he was bound by that document insofar as it prohibited
the solicitation of deposits in any bank. Br. of Defendant Stephenson at 2.

                                             -4-
Company or First Americans Bank (“FAB”) and had been accepting and spending

customer deposits there for approximately seven months. While the California

action was pending, Defendants began negotiating with the Apache Tribe in

Andarko, Oklahoma, about the possibility of opening a bank on Apache land. On

May 20, 1997, Defendants caused the following press release to be posted on the

internet:

                         First Americans Trust Establishes
                        OFF SHORE BANKING ON SHORE

      BRING THE MONEY HOME!

      First Americans Trust Company, a sovereign bank, and sovereign
      corporation authorized under the laws of the American Indians
      Nation, announces the opening of their main bank and financial
      service office at 620 E. Colorado, Andarko, Oklahoma. A
      spokesperson for the Bank stated, “we are now able to take deposits
      and open accounts.”. . .
      ....

      The Bank offers preferential private banking services in the finest of
      offshore or Swiss banking traditions: client privacy and safety.
      Depositors and members of First Americans are able to avail
      themselves to absolute banking privacy . The bank also offers
      credit card and ATM services under the same privacy provision.
      Depositors [sic] accounts are insured with $200,000 per depositor.

Add. at 27.

      At the time of the foregoing press release, however, Defendants were

merely in negotiations with the Apache and no financial institution of any kind

had yet been established.   See , e.g. , Tr. at 141, 143, 346-47, 663-66, 839-42. The


                                          -5-
address given in the press release was that of a building belonging to the Apache

in Andarko which housed the tribe’s bingo hall and smoke shop.     Id. at 181-82.

There never was a bank at that address.   Id. Defendants hired an Apache woman

to collect their mail that arrived there and forward it to their offices in Oklahoma

City. Id. at 129. New account applications and deposits were processed in

Defendants’ Oklahoma City offices. Depositors’ checks were then sent via

Federal Express to the Citizens Bank in Lawton, Oklahoma, and deposited into

two accounts controlled by Defendants.    Id. at 471-78, 645.

      During the operation of FAB, Defendants collected approximately $5.9

million in customer deposits.   Id. at 1135. That money was spent as fast as it

came in. In a memo dated August 28, 1997, Brian Condon, the former president

of FAB, advised Defendants:

      As you are aware the three of us have been spending funds rapidly
      for many reasons. As I discussed with Owen today, we have
      exhausted our financial resources on deposit at Citizens Bank. I
      should have just enough to cover payroll tomorrow, however, if a
      customer should call requesting a wire there will not be funds
      available.

Add. at 30. Every expense of FAB was paid with Depositor funds from the

Citizens Bank accounts. Tr. at 643. Significant amounts of money were

transferred or wired from those accounts to other accounts controlled by

Defendants in the United States, Anguilla and Hong Kong, or to the accounts of

Defendants’ creditors.   Id. at 648-49, 658, 1139-44. Moreover, FAB was never

                                          -6-
capitalized, never earned money and never issued checks to its depositors.        Id. at

643, 647. When depositors requested withdrawals, FAB used new depositor

money to cover those requests.     Id. at 670. Approximately $2 million of the $5.9

million collected by FAB from depositors was returned to them pursuant to

withdrawal requests.

        On May 8, 1998, the Securities and Exchange Commission (“SEC”) filed

suit against Defendants and their related entities. The SEC also obtained a

Temporary Restraining Order which froze,          inter alia, Defendants’ accounts at

Citizens Bank in Lawton, Oklahoma.       Id. at 475, 704. At the time of the freeze,

those accounts held approximately $1.9 million.         Id. at 704. That amount, for the

most part, reflected the deposits of only one customer.       Id. at 1144-45.

Defendants were ultimately indicted, and their case proceeded to trial in April

1999.

        At trial, Defendants called Patrick Walters, an accountant, as an expert

witness. The purpose of his testimony was to establish that NAFTA, the holding

company that owned 48% of FAB, had access to sufficient capital, by virtue of its

ownership of numerous interlocking entities related to Defendants, to cover the

deposits received by FAB.     Id. at 1244. After Walters testified for some time, it

became apparent that his conclusion about the solvency of NAFTA and the other

entities, and their relationship to FAB, was based entirely on his examination of


                                            -7-
unauthenticated documents provided to him by the defense.     Id. at 1237-43. The

authenticity of the documents Walters relied upon, as well as their relevance, was

the subject of an evidentiary hearing held during trial on April 27, 1999. The

district court excluded any further testimony by Walters on the following grounds:

(1) the testimony and the documents on which it was based were unreliable, and

(2) the information about NAFTA contained in the documents and in Walters’

testimony was irrelevant because it established no obligation of NAFTA to FAB.

Id. at 1394-98. Two days later, the jury found Defendants guilty on all counts.

      Following the jury verdict, but prior to sentencing, allegations of

misconduct arose with respect to Christy Hulsey, one of the jurors at Defendants’

trial. The source of these allegations, at first anonymous, was discovered to be

James Hulsey, Ms. Hulsey’s disgruntled ex-husband-to-be. Mr. Hulsey made

various outrageous claims regarding his wife’s role as a juror which he later

admitted were false. Tr. 7/12/99 at 8, 13, 17. However, he claimed he was telling

the truth when he said that she had spoken with a friend of hers about the trial.

That friend is the daughter of a lawyer who represented Stephen Marler, a witness

for the government at Defendants’ trial.

      Despite the fact that Mr. Hulsey admitted fabricating all but one of the

allegations, the district court held an in-camera conference on July 12, 1999, and

a hearing on August 19, 1999. At the hearing, the court questioned Ms. Hulsey.


                                           -8-
She admitted telling her friend that she was a juror in this case, but denied

discussing the case with her friend and stated that no extraneous influence had

been exerted upon her. Tr. 8/19/99 at 3-5. The district court was satisfied and

denied Defendants’ request to investigate the matter further   Id. at 8. The case

then proceeded to sentencing.

       On October 7, 1999, Defendant Sparks was sentenced to 135 months in

prison. Defendant Stephenson was absent from the sentencing hearing, due to

purported heart trouble. He also missed the rescheduled hearing the following

week and was arrested some eight months later, claiming that he spent his time as

a fugitive trying to make restitution to his victims. However, the fact that he was

arrested with appearance altering items and $30,000 in cash suggests he may have

had other plans. Finally, on July 7, 2000, after the district court rejected

Defendant Stephenson’s objections to the amount of loss attributed to him, he was

sentenced to 151 months in prison. Defendants were also ordered, jointly and

severally, to make restitution to their victims in the amount of $6,862,494. These

appeals followed.




                                            -9-
                                   II. DISCUSSION

A. Expert Testimony

       Expert testimony will be admitted if it will assist the trier of fact to

understand the evidence or determine a fact in issue. Fed. R. Evid. 702. An

expert may base his opinion on information made known to him and, if of a type

reasonably relied upon by other experts in his field, on evidence that would not

otherwise be admissible. Fed. R. Evid. 703. The district court has been charged

by the Supreme Court with the responsibility of acting as a gatekeeper to exclude

unreliable and irrelevant expert testimony.          See Daubert v. Merrell Dow Pharm.,

Inc. , 509 U.S. 579, 597 (1993) (“trial judge is assigned the task of insuring that

an expert’s testimony rests on a reliable foundation and is relevant”);       Kumho Tire

Co., Ltd. v. Carmichael , 526 U.S. 137, 141 (1999);         Macsenti v. Becker , 237 F.3d

1223, 1231 (10th Cir. 2001)    .

       As indicated above, the district court, after holding an evidentiary hearing,

found the documents relied upon by Mr. Walters and his testimony based thereon

to be unreliable and irrelevant. Defendants argue that the court erred in so doing

because the documents Walters relied on were of the type reasonably relied on by

other accounting experts and because the solvency of NAFTA and the entities

under its control was directly relevant to the issue of intent. The district court

enjoys broad discretion when determining the reliability and relevance of expert


                                              -10-
testimony and we review its exclusion of Walters’ testimony only for an abuse of

that discretion.   Kumho Tire Co., Ltd. , 526 U.S. at 158; United States v. Charley ,

189 F.3d 1251, 1261 (10th Cir. 1999).



        1. Reliability

        After allowing Walters to testify at some length regarding NAFTA and the

entities it owned, the district court became concerned about the authenticity of the

documents upon which Walters was relying. The court stated:

        I’m satisfied his testimony is truthful . . . but they could have created
        these documents the day before. . . . My concern is about him
        testifying about how NAFTA is arranged and all the ownership of all
        these various corporations and trusts. He just doesn’t have that
        knowledge, other than what he has seen.

Tr. at 1255. Mr. Pointer, Defendant Stephenson’s counsel, acknowledged, “I

certainly can’t establish the authenticity through [Walters].”    Id. at 1256. The

only evidence of authenticity came in the form of Defendant Stephenson’s

testimony at the evidentiary hearing that he created one of the trust documents in

question. Aside from being self-interested, that testimony did not go to the

validity of the document or the trust it purported to create. Indeed, one of the

district court’s concerns was that Defendants had fabricated the documents.         Id. at

1255.




                                            -11-
       Defendants focus on Fed. R. Evid. 703. Defendant Sparks, in his Reply

Brief, states that the government’s reliance on    Daubert and Kumho Tire is

misplaced because those cases deal with Rule 702, not Rule 703. Defendants

seem wrongly to believe that expert testimony can be admitted under Rule 703

alone, even if it violates Rule 702. Rule 702 is the gatekeeping rule. It is meant

to exclude, as a preliminary matter, expert testimony that is irrelevant and/or

unreliable. We recognize that the types of documents given to Walters, if

authentic and truthful, were of the type normally relied on by accountants.    4



Because there was no indication of authenticity, however, Walters’ testimony,

which was based on those documents, did not “rest on a reliable foundation” and

had to be excluded under Rule 702.       Daubert , 509 U.S. at 597.



       2. Relevance

       Walters testified that there was nothing in any of the documents provided to

him by the defense that established any obligation or contractual duty of NAFTA

or any of the entities it owned to pay the debts or cover the customer deposits of


       4
        At the evidentiary hearing, the district court stated “I don’t think – given
the history of them, I don’t think they’re the type of documents an expert can
reasonably rely on.” Tr. at 1398. While it could appear that the court was
invoking Rule 703, we think the court was trying to say that unauthenticated and
possibly fake documents cannot be reasonably relied upon by experts, not that
expert accountants cannot reasonably rely on brokerage statements, trust
documents, balance sheets and the like.

                                            -12-
FAB. Id. at 1395. Accordingly, the district court found the documents purporting

to show the value of various NAFTA-owned entities and the expert testimony that

was going to be drawn therefrom to be irrelevant to the issue of whether

Defendants fraudulently obtained money. We agree with the district court.

      If NAFTA had no obligation to back FAB, placing money into NAFTA or

the entities it owned is no different than placing it in a personal checking account.

Defendants controlled NAFTA and all of the entities it owned. None of the so-

called investments by FAB in NAFTA-owned entities were in FAB’s name or

were made pursuant to any contractual agreement with FAB. Such investments

consisted largely of acquisitions of securities of other entities controlled by

Defendants. In other words, the money from FAB that found its way into NAFTA

or its related entities was either invested in or held by entities or in accounts

controlled by Defendants. That is just where one would expect to find fraud

proceeds that had not been immediately spent by the perpetrators.

      In essence, Defendants asked the jury, and now ask this court, to trust them

to cause the liquidation of their other assets and to transfer funds through their

various interrelated entities and accounts back to FAB if the need arises. Even if

we did trust them to cover FAB’s deposits and expenses, which we do not, that

would not be enough to prove that NAFTA or any other entity under their control,

                                          -13-
has any obligation to do so.   5
                                   Accordingly, the value and solvency of NAFTA is

irrelevant to the fraud perpetrated through FAB.

       After carefully reviewing the record, we conclude that the district court

properly performed its gatekeeping duties under      Daubert and Kumho Tire and did

not abuse its discretion by excluding Walters’ testimony as unreliable and

irrelevant.   6




B. Juror Misconduct

       “How and whether to have a hearing on a claim that jurors were improperly

exposed to extraneous information is within the trial court’s sound discretion.”

United States v. Humphrey , 208 F.3d 1190, 1998 (10th Cir. 2000). If a hearing is

held, “a juror may testify on the question whether extraneous prejudicial

information was improperly brought to the jury’s attention,” but “a juror may not



       We do not think that fraudulent intent is disproven just because the
       5

perpetrator places the money in accounts or entities under his control or uses the
money to purchase identifiable assets and then claims at trial that he would, if the
need ever arose, liquidate those assets and empty those accounts and entities in
order to make his victims whole.

       Despite the fact that the district court eventually excluded Walters’
       6

testimony, it allowed him to testify at length prior to the evidentiary hearing.
Based on the documents later found unreliable and irrelevant, Walters testified
before the jury as to the various entities owned by NAFTA, including FAB, and
even stated that NAFTA’s liquid asset value was $6,611,791.08. Tr. at 1247.

                                            -14-
testify as to . . . the effect of anything . . . concerning the juror’s mental processes

in connection therewith.” Fed. R. Evid. 606(b). In other words, “[t]he court’s

questioning of a juror who is the recipient of extraneous information is limited to

the circumstances and nature of the improper contact.”      United States v. Simpson ,

950 F.2d 1519, 1521 (10th Cir. 1991) (quotation omitted).

       Defendants believe that the hearing on juror misconduct held by the district

court was insufficient. They argue that the district court should have investigated

further and held a “full hearing” at which Mr. and Ms. Hulsey, Ms. Hulsey’s

friend and others could have been examined and cross-examined and at which

other evidence could have been introduced. We review the district court’s actions

for an abuse of discretion.   Humphrey , 208 F.3d at 1998.

       The district court had before it Mr. Hulsey’s allegation that Ms. Hulsey had

discussed the case with her friend. Ms. Hulsey denied the allegation at the juror

misconduct hearing. Given the fact that Mr. Hulsey admitted that he had lied

about all of the other allegations involving his wife, the district court reasonably

considered Ms. Hulsey to be the more credible party and determined that there

had been no juror misconduct. After reviewing the matter carefully, we conclude

that the district court had no credible evidence that Ms. Hulsey had been exposed

to extraneous information or influence and was, therefore, well within its

                                           -15-
discretion in refusing to pursue the matter through additional hearings or

otherwise.

       Defendants argue that “[t]here is no question but that Mr. H[ulsey]’s

account to the [sic] agent Michalko was a presumption of prejudice was [sic]

created.” Br. of Defendant Stephenson at 16. We believe Defendants are trying

to say that Mr. Hulsey’s allegations created a presumption of prejudice under

Remmer v. United States , 347 U.S. 227 (1954). Indeed, “[t]he law in the Tenth

Circuit is clear. A rebuttable presumption of prejudice arises whenever a jury is

exposed to external information in contravention of a district court’s

instructions.”   United States v. Davis , 60 F.3d 1479, 1484-85 (10th Cir. 1995)

(quotation omitted). What Defendants fail to see is that in order for the

presumption to arise, there must be evidence that the jury was exposed to external

information. Here, the district court found, after holding a conference and a

hearing on the matter, that there was no such exposure. We are unable to evaluate

the harmlessness of an event that did not occur.   7




       7
        In any event, the overwhelming evidence of Defendants’ guilt would likely
result in our finding the alleged exposure to be harmless. Davis, 60 F.3d at 1485.

                                           -16-
C. Sentencing

       The district court determined at sentencing that the intended loss in this

case was approximately $8.7 million. Accordingly, Defendants were sentenced

under U.S.S.G. §2F1.1(b)(1)(O), which provides that the base offense level of six

is increased by fourteen levels where the loss exceeds $5 million, but is less than

$10 million. The commentary to §2F1.1 provides some guidance as to the

definition of loss for purposes of sentencing: “[L]oss is the value of the money,

property, or services unlawfully taken.” U.S.S.G. § 2F1.1, comment. (n.8).

Moreover, “if an intended loss that the defendant was attempting to inflict can be

determined, this figure will be used if it is greater than the actual loss.”   Id.

       Defendant Stephenson argues that the district court incorrectly determined

the amount of loss under the guidelines and declares that the true amount of loss

attributable to him is only $3.9 million because (1) the approximately $2 million

that FAB depositors actually managed to “withdraw” should not be included in

the amount of loss, and (2) the $2.8 million raised by ANB through its stock

offering and other activities should not be included in the amount of loss because

the evidence was insufficient to show that he was involved in that scam. He must

prevail on both arguments in order to drop below the $5 million threshold and

obtain a one level reduction in his total offense level. We review the district

                                              -17-
court’s factual findings for clear error and its overall application of the guidelines

de novo. United States v. Cantley , 130 F.3d 1371, 1378 (10th Cir. 1997).




       1. Inclusion of Amounts “Withdrawn”

       In United States v. Burridge , 191 F.3d 1297 (10th Cir. 1999), we dealt with

a defendant who was entrusted with real estate sales proceeds from taxpayers

seeking to comply with the like-kind exchange rule of the Internal Revenue Code

in order to avoid capital gains taxes on those sales.         Id. at 1300. Burridge was

supposed to hold his victims’ funds until they located and purchased another like-

kind property. However, he began using those funds for personal expenses and to

cover closing costs on other real estate transactions.         Id. Some victims recovered

some of their money prior to indictment, but the court found the entire amount

entrusted to Burridge to be the intended loss despite his claims that he never

intended to cause any loss to anyone and over his objections that the intended loss

should be limited to the net loss.    Id. at 1300-1301.

       We declined to adopt the “net loss” approach and rejected his claims of

error. Instead, we stated that “the calculation of intended loss under U.S.S.G.

§ 2F1.1 incorporates a determination of the defendant’s intent, which is a

question of fact for the sentencing court.”          Id. at 1300. We also noted that

                                              -18-
Burridge’s conduct of using new client funds to cover the closings of prior

clients, conduct very similar to using new depositor money to cover existing

depositor withdrawal requests, was “materially different from the conduct we

found insufficient to support application of an intended loss theory in [   United

States v. Smith , 951 F.2d 1164 (10th Cir. 1991)],” a case upon which Defendant

Stephenson mistakenly relies.      Burridge , 191 F.3d at 1303.

       The reasoning in Burridge controls here. Defendants used new depositor

money to cover withdrawal requests made by existing depositors. They did not

return to a depositor the money he had put on deposit with the bank, but rather

that of someone else.   8
                            Accordingly, Defendants did no more than shift the loss

from the depositor requesting withdrawal to the new depositor whose money was

used to cover that request. Moreover, granting withdrawal requests was necessary

for the perpetuation of the scheme because it gave the illusion that all was

legitimate and well at FAB.



       8
        We understand that banks place depositor funds in a common pool, some
of which is invested, some of which is lent and some of which is retained to cover
withdrawal requests. Of course, when a depositor withdraws money from a bank,
he will not receive the actual money he put in. However, in this case, the loss
shifting analysis applies because Defendants spent or appropriated depositor
money as fast as it came in. Therefore, they had to use new deposits to cover
everything, including existing depositor withdrawal requests, because FAB had no
other assets.

                                            -19-
      At sentencing, the district court found the entire amount of money raised by

ANB and FAB was the intended loss:

      [A]s far as I’m concerned, this entire thing was a fraud. It’s about as
      much of a sham and a scam as any I have seen. And the fact that
      some people happened to get their money back, I’m satisfied that was
      necessary to keep up the charade or keep the fraud going. And the
      intended loss is the entire amount that was deposited or invested in
      this preposterous scheme.

Tr. 7/7/2000 at 67. After reviewing the record, we conclude that the district

court’s findings as to Defendants’ intent and its inclusion of the $2 million

actually withdrawn by victims in the total intended loss amount were not clearly

erroneous.




      2. Inclusion of the $2.8 Million Raised By ANB

      Although our conclusion with regard to the $2 million “withdrawn” by

depositors prevents the loss attributable to Defendant Stephenson from falling

below the $5 million threshold, the issue of money raised through ANB, whether

viewed alternatively or additionally, supports the conclusion that the district court

did not err in applying the guidelines.

      At Defendant Stephenson’s sentencing hearing, Agent James Adams

summarized the evidence connecting Defendant Stephenson to ANB. On

April 20, 1996, Defendant Sparks wrote a check from ANB to Cherokee Trust, a

                                          -20-
trust for which Defendant Stephenson was trustee, for $50,000. Tr. 7/7/2000 at

14. Cherokee Trust was the entity that purchased, on behalf of ANB, the 1905

charter mentioned in its Private Placement Memorandum.    Id. at 13. On

October 28, 1996, Defendant Stephenson authored a letter on ANB letterhead to a

partner of Coopers & Lybrand regarding the establishment of ANB Limited in

Barbados. Id. at 11. Finally, although Defendant Stephenson was not named in

the suit California brought against ANB, he was deposed in connection therewith

and was understood to be the other person involved with Defendant Sparks in

raising money for ANB. Tr. at 96.

      At sentencing, Defendant Stephenson testified that he was completely

uninvolved in ANB. Tr. 7/7/2000 at 49-51. The district court did not find his

testimony to be credible:

              I find the testimony of Mr. Stephenson entirely unbelievable
      and incredible. I just – I really wouldn’t believe anything Mr.
      Stephenson has to say. He’s got such a track record of lies and fraud
      that I just don’t find him a credible witness at all.
              I’m satisfied he was involved with ANB. He was convicted by
      the jury of Count 1, which included the 2.8 million in California and
      Florida transactions under ANB. And the summary of the testimony
      by Agent Adams, I think, clearly shows that he was imminently
      involved in that fraud and deception as well as the fraud and
      deception here in Oklahoma . . . .




                                        -21-
Id. at 68. We agree with the district court and find no error in its inclusion of the

$2.8 million raised through ANB in the amount of intended loss attributable to

Defendant Stephenson.




D. Arguments Raised in Defendant Sparks’ Pro Se Brief

      We allowed Defendant Sparks to file a pro se Supplemental Appeal Brief.

In that filing, he claims that: (1) the district court abused its discretion by

denying his counsel’s motion to withdraw and his motions for continuance and

thereby violated his right to effective assistance of counsel; (2) the district court

abused its discretion by denying his motion to declare a mistrial; (3) the district

court abused its discretion by adding a two level enhancement for committing the

instant offense while on probation and by adding a five level enhancement based

on the value of laundered funds; (4) the district court abused its discretion and

violated his due process rights by denying his pretrial motions without

consideration; and (5) the cumulative error doctrine should be applied on appeal.

      Defendant Sparks claims that his counsel at trial did not have enough time

to prepare for the case because the district court refused to continue the trial date

and would not permit withdrawal. He argues that as a result of the district court’s

actions, his Sixth Amendment right to effective assistance of counsel was

                                          -22-
violated. It is not clear whether he is raising a due process challenge together

with his ineffective assistance of counsel claim. We have, however, examined the

record and determined that the district court did not abuse its discretion or violate

Defendant Sparks’ due process rights by denying his motions to continue or his

counsel’s motion to withdraw. His ineffective assistance of counsel claim should

be brought in collateral proceedings, specifically under 28 U.S.C. § 2255, and not

on direct appeal.   See United States v. Galloway , 56 F.3d 1239, 1240-42 (10th

Cir. 1995) (en banc). Accordingly, we decline to address that claim here.

       Next, Defendant Sparks argues that the district court erred by denying his

motion for a mistrial on the second day of trial. In the motion, he argued that a

news report which stated that he had contact with certain anti-government

factions, combined with the fact that his trial began on the anniversaries of the

Waco fire and the Oklahoma City federal building bombing, was so prejudicial

that he could not possibly obtain a fair trial. In response to the motion, the

district court asked the jury if any of them had “read or listen[ed] to anything

about this case outside the courtroom after we recessed last night?” Tr. at 153.

The record reflects that all responded negatively.   Id. As to the start date of the

trial, we think any claim of prejudice in this matter from the commencement of

the trial on the aforementioned anniversaries is meritless as purely speculative

                                            -23-
and conclusory. Having found no evidence of prejudice, we conclude that the

district court did not abuse its discretion by denying Defendant Sparks’ motion

for a mistrial.

       Two points were added to Defendant Sparks’ criminal history category

score because he committed the present offense while on probation. U.S.S.G.

§ 4A1.1(d). He argues that because he was placed on probation on May 27, 1997,

some thirteen months after the conduct for which he was tried in this case

commenced, the addition to his criminal history score was error. However, the

criminal conduct for which he was charged in this case was still ongoing when he

was placed on probation and continued for nearly another year. The guidelines

specifically state, “[t]wo points are added if the defendant committed   any part of

the instant offense ( i.e. , any relevant conduct) while under any criminal justice

sentence, including probation . . . .” U.S.S.G. § 4A1.1(d) comment. (n.4)

(emphasis added). That language clearly covers this situation. The two point

addition was properly made.

       Defendant Sparks next challenges the five level increase in his offense

level made pursuant to U.S.S.G. § 2S1.1(b)(2)(F). He argues that since he was

only indicted for laundering $82,000, that figure must also be used for sentencing.

However, the law is to the contrary:

                                           -24-
      [U.S.S.G. §1B1.3] Subsection (a)(2) provides for consideration of a
      broader range of conduct with respect to . . . certain property, tax,
      fraud and drug offenses for which the guidelines depend substantially
      on quantity . . . . Thus, in an embezzlement case, for example,
      embezzled funds that may not be specified in any count of conviction
      are nonetheless included in determining the offense level if they were
      part of the same course of conduct or part of the same scheme or plan
      as the count of conviction.

U.S.S.G. §1B1.3(a)(2) comment. (n.10). Money laundering is covered by

§1B1.3(a)(2), and the commentary above is directly applicable to that crime.    See

U.S.S.G. §3D1.2(d).

      The government must prove the amount laundered at sentencing. If they

carry their burden of proof, the amount is properly considered when determining

the offense level even if not specified in any count of conviction. At Defendant

Sparks’ sentencing, the district court specifically stated, “I do find the

government has borne its burden of proof that $1.3 million was indeed laundered,

that all of this was the product of fraud, as found by the jury.” Tr. 10/7/1999 at

194. After reviewing the record, we conclude that it supports the court’s finding.

We therefore hold that the district court did not err in increasing Defendant

Sparks’ offense level by five levels.

      In support of his claim of denial of due process, Defendant Sparks states

that the district court denied some of his motions without comment. He then

launches into a tirade against this court and other government officials for

                                           -25-
allegedly altering constitutional law from the form intended by the framers. We

note that just because the district court did not explain its rulings in writing does

not mean that it did not consider the motions. We find nothing of merit in any of

Defendant Sparks’ contentions regarding his due process claim, and, as a result,

conclude that the district court did not err in denying the motions in question,

with or without explanatory commentary.

       Finally, because we conclude that the district court did not err in any

regard, the cumulative error doctrine is inapplicable.    See United States v. Rivera ,

900 F.2d 1462, 1470-71 (10th Cir. 1990) (en banc).




                                  III. CONCLUSION

       For the foregoing reasons, we AFFIRM Defendants’ convictions and

sentences.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                            -26-